Citation Nr: 0625697	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether a rating in excess of 30 percent rating is warranted 
for service connected status post left total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the RO that 
decreased the evaluation for the veteran's service-connected 
left knee status post left total knee arthroplasty from 100 
percent (effective in June 2000) to 30 percent under 
Diagnostic Code 5055 (effective August 1, 2003).  Following 
the rating decision implementing the rating decrease and 
assignment of the 30 percent rating in April 2003, the 
veteran filed a notice of disagreement (NOD) in May 2003.  
The RO issued a statement of the case (SOC) in July 2004.  A 
substantive appeal was filed in August 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  More than a year after surgery, status post left total 
knee arthroplasty manifests by essentially normal range of 
motion with occasional pain and an asymptomatic surgical 
scar.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
status post left total knee arthroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118 
Diagnostic Code 7804, 4.124a, Diagnostic Code 5055 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

A February 2003 VA letter to the veteran and his 
representative addressed a proposed rating reduction 
following prosthetic knee replacement, explaining the basis 
for the proposal to reduce the assigned 100 percent rating as 
well as what evidence must be shown in order to establish a 
higher rating for said disability.  The assigned rating was 
reduced to 30 percent pursuant to the July 2003 rating on 
appeal.

In a July 2003 post-rating letter, the RO notified the 
appellant and his representative of the need for evidence 
showing that his disability warranted a higher evaluation.  
After the letter, the appellant and his representative were 
afforded opportunities to respond prior to readjudication of 
the claim.  See July 2004 SOC.  Hence, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
February 2003 and July 2003 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the July 2003 letter notified the 
veteran that another examination had been ordered and also 
requested that the veteran send any additional information or 
evidence within 30 days or the claim could be decided on the 
basis of evidence of record although the veteran could take 
longer to respond. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent medical records 
that he had in his possession.  Given that fact, as well as 
the RO's instructions to him, as noted above, the Board finds 
that the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to his 
claim.  As such, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).] 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the July 2003 letter (which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter) the veteran was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal.  Indeed, additional 
information and/or evidence was received, and the RO 
readjudicated the claims thereafter, as reflected in the July 
2004 SOC.  The record does not suggest any further evidence 
that needs to be obtained prior to adjudication by the Board.  
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular ratings for the applicable rating code.  This was 
accomplished in the proposed rating, the rating on appeal and 
the SOC, which is sufficient under Dingess/Hartman.  In 
Dingess/Hartman, the Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned, and in this case the appellant and his 
representative have been provided the applicable criteria.  
See the February 2003, proposed rating reduction, which 
explained the effective date of the current rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was afforded a number of VA medical examinations of 
the left knee, specifically to resolve the degree of 
disability.  Reports of those examinations have been 
associated with the claims file.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Background

The veteran was afforded a VA examination in January 2003.  
He had injured his left knee while on active duty in the 
early 1970's and has had several surgeries on his knee.  In 
June 2000 he had a left total knee arthroplasty.  Following 
that surgery he had revision surgery in September 2001 and 
reported at the time of the January 2003 examination that he 
was getting along much better.  A September 2001 X-ray report 
showed the total knee prosthesis with the components in good 
position.  The veteran was still working at the Post Office 
at the time of the January 2003 examination, but he reported 
that his activity was restricted.  He reported minimal pain 
in his left knee and did not report any flareups of knee pain 
but stated that he does not have any strength and fatigued 
easily.  He did not do any lifting, pushing or pulling and 
could stand for about an hour or perhaps a little less after 
which he had to sit down.  On physical examination the 
examiner noted an alert male who ambulated with a limp on the 
left leg.  On examination of the left knee there was no 
evidence of any valgus or varus malalignment of the knee.  
There was a 27-centimeter median parapatellar scar of the 
knee which was well healed.  There was no pain on pressure of 
the patella or along the medial or lateral joint line.  
Mediolateral stability of the knee was good and there was 
slight instability anteriorly posteriorly.  He could flex the 
left knee to 95°degrees and extend to 0°degrees.  Diagnosis 
was status post revision of the left knee arthroplasty.  

The veteran was afforded another VA examination of the left 
knee in July 2003.  He reported injuring his knee while 
playing softball years earlier, at which time he dislocated 
his left knee and fractured his kneecap.  Since that time he 
has had some pain and swelling in the knee.  However, there 
was no more locking of the left knee.  A left total knee 
replacement was performed after which his knee started 
locking up again and he was diagnosed with having defective 
spacers in the knee replacement.  Two spacers were replaced 
in September 2001.  Since that time, although he has had some 
pain and swelling in the knee, there was no more locking.  On 
physical examination he demonstrated a slight limp favoring 
his right knee.  He had a long 16-inch scar present centered 
on the patella.  Actually, the middle portion of the incision 
scar is medial to the patella.  It was nontender.  There was 
no deformity noted at the knee.  The patella is midline; 
range of motion revealed extension to 0°degrees, flexion at 
95°degrees; there was no medial or lateral collateral 
ligament laxity noted when the knee was at 0 or 30°degrees of 
flexion.  Negative Lachman's test and negative McMurray sign 
were documented.  Overall impression was status post total 
knee replacement with revision a year later in 2001.  He now 
has pain in the knee from time to time, especially when he is 
working.  He works as a clerk and counter man in the Post 
Office.  Overall impression was pain, stiffness and decreased 
mobility in the left knee, status post total knee 
replacement.  The pain does give him a moderate amount of 
physical impairment.  However, he tends to be pretty much 
stoic about it and defers from using prescription grade anti-
inflammatories or pain medication for the condition in his 
left knee.  In September 2003 the veteran was seen for an 
orthopedic referral pertaining to his right knee.  At that 
time, his left knee seemed to be doing fairly well.  His left 
knee was described as showing the scars from the 
arthroplasty.

The veteran was afforded another knee examination in May 
2004.  He reported that since his last revision of his left 
knee arthroplasty he is feeling much improved with regard to 
that knee.  He stated that he could walk about 200 yards, but 
he wore a left knee brace if he is going to be doing any 
activities around the house.  He reported the absence of any 
incapacitating episodes over the prior year.  He was still 
working for the Post Office at the time of the examination.  
On examination of the left knee, he exhibited a 22-centimeter 
median parapatellar scar which was well healed.  Stability of 
the knee was good; he could flex the left knee to 95 degrees 
and extend to 0 degrees.  After repetitive flexion and 
extension activities, testing for pain, weakness and 
fatigability showed no change of range of motion or pain 
pattern from that which had been described prior to activity.  
Diagnosis was status post total left knee arthroplasty.

III.  Analysis

The veteran underwent a left knee arthroplasty in June 2000, 
with a revision in September 2001.  He was assigned a 100 
percent rating for the period from June 2000 to July 31, 
2003, at which time the 30 percent rating took effect.  The 
rating schedule specifically only allows for a 100 percent 
rating for one year period following prosthetic implantation.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  It is not disputed 
that the veteran last underwent revision surgery for the left 
knee prosthesis in 2001.  Since more than a year has elapsed 
since the veteran's last surgery, the Board will focus on the 
propriety of the assigned 30 percent rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the rating criteria for Diagnostic Code 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

In this case, VA and private treatment records are available 
for the span of the appellate period.  The veteran has been 
treated for pain in the left knee, but is continually noted 
to be able to walk and do so without assistive devices.  
While the veteran did report severe pain, clinical findings 
do not support a characterization of his pain at such a level 
of intensity.  The clinical evidence does not demonstrate 
severe weakness in the joint either.  Based on a review of 
the evidence, the Board finds that a 60 percent rating under 
Diagnostic Code 5055, for chronically severe pain or 
weakness, is not warranted.  Accordingly, the disability must 
be rated by analogy under the criteria of Diagnostic Code 
5256, 5261, or 5262.

The criteria of Diagnostic Code 5256 (ankylosis of the knee) 
are as follows: 30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

There have been multiple occasions throughout the appellate 
period on which the veteran's range of motion has been 
measured.  Applying the criteria of Diagnostic Code 5256 to 
veteran's ranges of record, he is not entitled to a 
compensable rating under this diagnostic code, since his 
flexion has consistently been well above the regulatory 
provisions in the next higher rating categories.  
Additionally, there is no evidence that his knee is 
ankylosed.

The criteria for Diagnostic Code 5261 (limitation in 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees; 10 percent for extension limited to 10 
degrees; 20 percent for extension limited to 15 degrees; 30 
percent for extension limited to 20 degrees; 40 percent for 
extension limited to 30 degrees; and 50 percent for extension 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261. Applying these criteria to veteran's ranges, he is not 
entitled to a compensable rating under this diagnostic code, 
since he is able to extend his leg to between 0 and 5 degrees 
(roughly normal extension).

The criteria for Diagnostic Code 5262 (impairment of the 
tibia and fibula) are as follows: 30 percent with marked knee 
or ankle disability; and 40 percent for nonunion of the tibia 
and fibula, with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262. Applying these criteria to 
veteran's ranges, he is not entitled to a compensable rating 
under this diagnostic code.  There is no evidence of any 
impairment of the tibia and fibula.

Thus, the Board finds that the veteran is currently receiving 
the maximum schedular rating warranted based on his 
disability picture, that is, the 30 percent rating under 
Diagnostic Code 5055.

The veteran has additionally requested a separate rating for 
the surgical scar.  However, the Board also points out that 
the record does not establish any measure of scar pathology 
to warrant assignment of a separate, compensable rating for 
scars associated with the left knee surgery.  Evidence that a 
superficial scar is painful on examination warrants the grant 
of a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  A superficial scar is one that 
is not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Note 1 following Diagnostic Code 7804 (2005).  
The VA examiners, as noted above, reported essentially 
asymptomatic scars without underlying soft tissue damage.  
Accordingly, the scars would be considered superficial and 
without the type of pathology to warrant a compensable 
rating.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine. However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 30 percent for status post left total 
knee arthroplasty is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


